Citation Nr: 1218535	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-44 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-operative residuals of tonsillar cancer due to herbicide exposure.

2.  Entitlement to service connection for a heart disorder due to herbicide exposure.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to June 1973.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  A July 2008 rating decision reopened the PTSD claim and denied it on the merits; and, a February 2009 rating decision denied entitlement to service connection for tonsillar cancer residuals and a heart disorder.  The Veteran perfected an appeal of those determinations.

In the decision below, the Board reopens the PTSD claim and REMANDs it and the heart disorder claim to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2005 rating decision determined new and material evidence was not received, as there was no final diagnosis of record or PTSD.  The Veteran did not appeal within one year of being notified of the determination.

2.  The evidence submitted since the November 2005 rating decision is new and material.


CONCLUSIONS OF LAW

1.  The RO's November 2005 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  The evidence received since the RO's November 2005 determination is new and material, and the claim for entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a) and (b), 3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran is seeking to reopen a previously denied service connection claim for PTSD.  The Board concludes that the VCAA does not preclude the Board from adjudicating this portion of the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by reopening his service connection claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's VA, private, and Social Security records have been added to the claims file.  Neither the Veteran nor his representative asserts any failure by VA to assist the Veteran.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

New and Material Evidence

The Veteran applied for VA compensation for PTSD in October 1990.  The August 1991 rating decision noted the Veteran served in Vietnam from October 1971 to June 1972.  The rating decision also noted the absence of any mental health complaints or symptoms in the service treatment records, and that the June 1973 Report Of Medical Examination For Separation reflects the psychiatric area was assessed as normal.  VA outpatient records noted the Veteran's recurrent treatment for alcohol dependence, and an October 1990 entry noted the possibility of PTSD.

An April 1991 VA fee-basis examination report reflects the Veteran was assigned to the 327th Signal Company, Long Binh, Vietnam, as a supply specialist.  In response to the examiner's question on his most traumatic experience while in Vietnam, the Veteran related that he was an antenna specialist, and he had to go to several hot spots to put up towers and to put up antennas in place.  The Veteran also claimed he saw a lot of dead and mutilated bodies.  He reported nightmares about dead people and exaggerated startle response.  The examiner noted an extensive pre-service history of physical and mental abuse of the Veteran at the hand of his stepfather.  The August 1991 rating decision notes that the examiner determined the only symptoms the Veteran exhibited was some hypervigilance and nightmares, and that the Veteran did not report a traumatic event.  In light of the Veteran's abuse as a child and teenager, and his life history of interpersonal conflict, the examiner rendered a diagnosis of personality disorder, as personality disorders are not disabilities under VA regulations but congenital conditions.  The August 1991 rating decision denied the claim, and an RO letter dated that same month notified the Veteran of the decision.  He did not appeal the decision, and it became final.

Documentation in the claims file reflects that, between August 1991 and November 2005, the Veteran applied numerous times to reopen his PTSD claim.  In September 1993 he asserted that, while in Vietnam, he worked as a machine gun repairman and checking bunkers for explosives.  He asserted he was exposed to incoming enemy fire, sniper fire, and night ground attacks.  The Veteran also asserted that while hospitalized for treatment of hepatitis C, the soldier in the bed next to him died, and this was in addition to the wounded and dying he was exposed to while hospitalized.  The Veteran did not respond to the RO's request for more details as concerned his claimed stressors.  A January 1995 rating decision denied the claim, and the Veteran appealed.  A statement of the case (SOC) was issued in February 1995, but the Veteran did not submit a substantive appeal in response to the SOC.

VA received the Veteran's application to reopen his claim in June 2005.  A November 2005 rating decision noted that while there were outpatient entries that showed PTSD, a May 2005 VA discharge diagnosis was alcohol and cannabis dependence and a personality disorder.  An RO letter dated that same month informed the Veteran of the November 2005 rating decision, but the Veteran did not appeal the decision.  In the absence of an appeal, the decision is final.  In light of subsequent developments, the November 2005 rating decision is the last final decision on the issue of entitlement to service connection for PTSD.  See 38 C.F.R. § 3.156(b).

In March 2007 the Veteran again applied to reopen his PTSD claim.  VA outpatient records noted diagnoses of PTSD and that psychotropic medication was prescribed.  The November 2007 rating decision notes the Veteran's claim was reopened, but that the Veteran did not provide a stressor subject to verification and denied the claim on the merits, as there was no verified stressor that showed a link between PTSD and the Veteran's military service.  The Veteran did not appeal the November 2007 rating decision, but he did respond to the RO's request for stressor information prior to the expiration of the appeal period.  See id.  

Analysis

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; but cf. Shade v. Shinseki,  24 Vet. App. 110 (2010) (if new evidence is sufficient to trigger a VA examination under 38 C.F.R. § 3.159(c)(4), claim should be reopened).

Evidence added to the claims file since the November 2005 rating decision include additional VA outpatient records that continue to note a diagnosis of PTSD and the records associated with the Social Security Administration's award of disability benefits.  Also added to the record are stressors the Veteran asserts for the first time.  In an April 2008 VA PTSD form, which the Veteran appears to have submitted in response to notification of the November 2007 rating decision, the Veteran asserts he transported soldiers killed in action to the Graves Registration site, and wounded soldiers to the field hospital sites for treatment.  The Veteran also asserted he was involved in fire fights while traveling along the convoy route where many of his friends and other soldiers were killed.  He asserts his continued PTSD symptoms are connected to those claimed stressors.  A July 2008 rating decision continued the denial of entitlement to service connection for PTSD, and the Veteran appealed that determination.

In deciding the issue of whether newly received evidence is "new and material," the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512, 513 (1992).  Assuming its credibility, the Board does not test the weight of the Veteran's April 2008 submission wherein he asserts newly claimed stressors that have not been previously denied.  Accordingly, the Veteran's claim of entitlement to service connection for PTSD is reopened.  38 C.F.R. § 3.156(a). 


ORDER

New and material evidence has been submitted to reopen a claim for entitlement to service connection for PTSD, and the claim is reopened.  The appeal is granted to that extent only.

REMAND

As discussed in the decision above, the Veteran is presumed to have been exposed to herbicides during his service in Vietnam.  See 38 C.F.R. § 3.307(a)(6).  Among the diseases deemed associated with herbicide exposure is coronary artery disease.  38 C.F.R. § 3.309(e).

The RO obtained a medical review of the claims file as part of the adjudication of the Veteran's heart disorder claim.  The October 2011 report reflects the examiner opined there was no objective evidence of ischemic heart disease, though the Veteran did report a history of it.  The examiner did not specify the evidence or medical reports he found persuasive or otherwise explain his opinion.  The Board, however, agrees with the Veteran's representative that the examiner did not note or discuss the medical evidence of record that indicates the Veteran has coronary artery disease.  The Board notes that the evidence at times does not clearly distinguish between the Veteran's reported history and the results of objective clinical diagnostic tests.  An April 2005 private record reflects an impression of coronary artery disease status post-coronary angioplasty, but the Board finds no report of that procedure.  An October 2008 private report notes the Veteran has known coronary artery disease and needs a screen for ischemic heart disease.  Thus, a VA examination with diagnostic tests is in order.

Also among the diseases deemed associated with herbicide exposure are cancers of the lungs, bronchus, larynx and trachea.  Tonsillar cancer (with which the Veteran is diagnosed), cancer of the oral cavity, pharynx and tongue are specifically excluded from herbicide exposure-related diseases.  See 75 Fed. Reg. 32,540-32,543 (June 8, 2010).  In the appellate brief, the Veteran's representative asserts that the July 2008 pathology report shows the Veteran's cancer originated in the right parapharyngeal mucosa (could be the base of the tongue).  

The Veteran's PTSD claim has not been assessed under the liberalized PTSD regulation.  In light of the fact the Veteran was assigned to Long Binh, Vietnam, exposure to fear of hostile enemy action was a likely part of the time, place, and circumstances of his service in Vietnam.  See 38 U.S.C.A. § 1154(a).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a heart examination and workup.  The examination will include all indicated clinical and diagnostic tests.  The claims file and a copy of this remand must be provided to the examiner for review as part of the examiner.  The examiner is asked to determine if the Veteran has ischemic heart disease, to include coronary artery disease.  The examiner is asked to correlate VA findings with the private ones of record, to include the April 2005 entry at Shands Jacksonville of coronary artery disease status post-coronary, and the October 2008 nuclear stress test that was interpreted as normal angioplasty (both in Vol. 3 of claims file).  A full explanation of any test results and the resulting diagnosis should be given.

2.  Send the claims file to an appropriate VA examiner to review the Veteran's clinical records related to his tonsillar cancer, to include the PET scan, biopsy procedure, and the pathology report.  The examiner is asked to specify where the cancer originated and specifically whether it originated in the lungs, bronchus, larynx or trachea (presumptive diseases for those exposed to herbicides) or whether it originated in the tonsils, oral cavity, pharynx or tongue (not presumptive diseases for those exposed to herbicides).  The examiner is asked to provide a full explanation for the answer given.

3.  After all of the above development is complete (and whether records are obtained or not), the Agency of Original Jurisdiction (AOJ) will arrange for the Veteran to have a VA psychiatric evaluation by a Board of Two (2) psychiatrists to determine if the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  All indicated tests should be undertaken and all clinical findings should be reported in detail.  The claims file and a copy of this remand must be made available to the examiners for review as part of the examination.  In light of the extensive records of the Veteran's psychiatric history, the AOJ should endeavor to provide the claims file at least one week prior to the scheduled date of the examination.

The examiners should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiners should provide a rationale for the opinions. 

4.  Thereafter, the AOJ should re-adjudicate the claims.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental SOC (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issues on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


